
	
		II
		110th CONGRESS
		1st Session
		S. 1953
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2007
			Mr. Feingold introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Agricultural Manufacturing Act
		  of 1946 to require labeling of raw agricultural forms of ginseng, including the
		  country of harvest, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ginseng Harvest Labeling Act of
			 2007.
		2.Disclosure of country of harvest for
			 ginsengThe Agricultural
			 Marketing Act of 1946 (7 U.S.C. 1621 et seq.) is amended by
			 adding at the end the following:
			
				EGinseng
					291.Disclosure of country of harvest
						(a)DefinitionsIn this section:
							(1)GinsengThe term ginseng means an herb
				or herbal ingredient that is derived from a plant classified within the genus
				Panax.
							(2)Raw agricultural commodityThe term raw agricultural
				commodity has the meaning given the term in section 201 of the Federal
				Food, Drug, and Cosmetic Act (21 U.S.C. 321).
							(3)SecretaryThe term Secretary means the
				Secretary of Agriculture.
							(b)Disclosure
							(1)In generalA person that offers ginseng for sale as a
				raw agricultural commodity shall disclose to a potential purchaser the country
				of harvest of the ginseng.
							(2)ImportationA person that imports ginseng as a raw
				agricultural commodity into the United States shall disclose at the point of
				entry into the United States, in accordance with section 304 of the
				Tariff Act of 1930 (19 U.S.C. 1304),
				the country in which the ginseng was harvested.
							(c)Manner of disclosure
							(1)In generalThe disclosure required by subsection (b)
				shall be provided to a potential purchaser by means of a label, stamp, mark,
				placard, or other easily legible and visible sign on the ginseng or on the
				package, display, holding unit, or bin containing the ginseng.
							(2)RetailersA retailer of ginseng as a raw agricultural
				commodity shall—
								(A)retain the means of disclosure provided
				under subsection (b); and
								(B)provide the received means of disclosure to
				a retail purchaser of the ginseng.
								(3)RegulationsThe Secretary shall by regulation prescribe
				with specificity the manner in which disclosure shall be made in a transaction
				at the wholesale or retail level (including a transaction by mail, telephone,
				internet, or in retail stores).
							(d)Failure To discloseThe Secretary may impose on a person that
				fails to comply with subsection (b) a civil penalty in an amount of not more
				than—
							(1)$1,000 for the first day on which the
				failure to disclose occurs; and
							(2)$250 for each subsequent day on which the
				failure to disclose continues.
							(e)InformationThe Secretary shall make information
				available to wholesalers, importers, retailers, trade associations, and other
				interested persons concerning the requirements of this section (including
				regulations promulgated to carry out this
				section).
						.
		3.Effective
			 dateThis Act and the
			 amendments made by this Act take effect on the date that is 180 days after the
			 date of enactment of this Act.
		
